UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 17-2268


In re: ALPHA NATURAL RESOURCES, INCORPORATED,

                        Debtor.

----------------------------------

MAR-BOW VALUE PARTNERS, LLC,

                        Creditor - Appellant,

                v.

MCKINSEY RECOVERY & TRANSFORMATION SERVICES US LLC,
(Turnaround Advisor for Alpha Natural Resources),

                        Defendant - Appellee,

                and

ALPHA NATURAL RESOURCES, INCORPORATED,

                        Defendant.



                                          No. 17-2269


In re: ALPHA NATURAL RESOURCES, INCORPORATED,

                        Debtor.

----------------------------------
MAR-BOW VALUE PARTNERS, LLC,

                    Creditor - Appellant,

             v.

MCKINSEY RECOVERY & TRANSFORMATION SERVICES US LLC,

                    Defendant - Appellee.



Appeals from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00612-MHL; 3:16-cv-00799-
MHL)


Submitted: August 24, 2018                                   Decided: September 6, 2018


Before MOTZ, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan M. Freeman, Daniel A. Arellano, LEWIS ROCA ROTHGERBER CHRISTIE
LLP, Phoenix, Arizona; Steven Rhodes, STEVEN RHODES CONSULTING, LLC, Ann
Arbor, Michigan; David R. Ruby, William D. Prince IV, Michael G. Matheson,
THOMPSONMCMULLAN, P.C., Richmond, Virginia; Sheldon S. Toll, LAW OFFICES
OF SHELDON S. TOLL PLLC, Southfield, Michigan, for Appellant. Bruce H. Matson,
Christopher L. Perkins, LECLAIRRYAN, PLLC, Richmond, Virginia; Martin J.
Bienenstock, Ehud Barak, Joshua A. Esses, PROSKAUER ROSE LLP, New York, New
York; Roy T. Englert, Jr., Lukman Azeez, ROBBINS, RUSSELL, ENGLERT,
ORSECK, UNTEREINER & SAUBER LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Mar-Bow Value Partners, LLC, appeals from the

district court’s orders dismissing MarBow’s appeals from numerous bankruptcy court

orders in the underlying Chapter 11 proceeding. The district court dismissed the appeals

as equitably moot and/or for lack of standing. We have reviewed the record included on

appeal, as well as the parties’ briefs, and we find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Mar-Bow Value Partners, LLC v.

McKinsey Recovery & Transformation Servs. U.S., LLC, Nos. 3:16-cv-00612-MHL;

3:16-cv-00799-MHL (E.D. Va. Sept. 30, 2017).           We deny Mar-Bow’s motions for

judicial notice, for leave to file a supplemental brief, and to hold the appeals in abeyance,

and we dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             3